Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered December 23, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
By failing to object, failing to make specific objections, or by failing to request further relief after objections were sustained, defendant failed to preserve his present claims concerning alleged “bolstering” of the undercover officer’s identification, and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. The rule against “bolstering” of identification testimony (see, People v Trowbridge, 305 NY 471) does not apply to an arresting officer’s testimony concerning an undercover officer’s description of a defendant and confirmatory drive-by identification (see, e.g., People v Hagar, 216 AD2d 119, lv denied 86 NY2d 795). Concur — Tom, J. P., Wallach, Rubin, Saxe and Buckley, JJ.